Title: Mercy Otis Warren to Abigail Adams, 8 April 1779
From: Warren, Mercy Otis
To: Adams, Abigail




April 8th. 1779


So I must Give up my Little Companion, my Young Friend. Your Claim is prior, your Title Cannot be Contested, but Remember she is not all your own: how apt are we to think we hold all our Blessings by a tenure of right, and Grow fretful when they are Resumed by the first proprietor.
But I took not up my pen to Moralize. Nor will I hold it Long: and were I to Judge by the very sparing Returns dos my Friend wish it. Therefore will hasten to thank you for the Instance of self Denial in thus long sparing your Daughter. I Love her, and as her amiable Disposition Delights her Friends, May an assemblage of Virtues Ripen, and Flourish, to Gladden the Fond Mother, and to fill the paternal Bosom with unspeakable satisfaction, when he Returns to his Natal soil, and must Look painfully abroad on the Degeneracy of Man, the Depravity of Manners, the Decline of Morals, the Depreceation of Money and the sinking of patriotism.
But I forbear. I will throw asside my pen, Ink and paper for this time at Least not because I am not in a Writing humour, I have a thousand things to say, but merely in Resentment, that Your Attention is so much taken up with Your southern and other Correspondents that You have no time for your assured Friend,

M Warren


PS Must postpone sending your Dishes As Miss Naby Cannot Convenently Cary them.

 

April 9th.

I Send Mr. Adams’s Letter knowing it will Give you pleasure. You will Give it Mr. Warren.
I hope Miss Naby will not be the Less solicitous to Come to Plimouth in Future for rather runing over her time. If she is I shall be sorry she did not Go sooner that her Wishes might accellerate her return.
